Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Kim et al. (US. Pub. No. 2017/0347168 A1; hereinafter “Kim”)

Regarding claim 13, Kim teaches a frame for a communication system, the frame (see Kim, fig. 17) comprising a plurality of recesses (see Kim, fig. 17, container 2B-1,6) each recess operable to receive one of a communication unit or a sensor unit (see Kim, fig. 5, recess 280), wherein the plurality of recesses are arranged to hold a plurality of units proximal to one another (see Kim, fig. 17, para. [0232-9]).

Regarding claim 14, Kim teaches a frame as claimed in claim 13 comprising a material operable to allow electromagnetic data carrying signals to propagate wirelessly between units (see Kim, para. [0413], synthetic resin).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4-7, 9-15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lindstrom (US. Pub. No. 2019/0373434)

	Regarding claim 1, Kim teaches a communication system (see Kim, fig. 1) comprising 
a communication unit (see Kim, fig. 1, AP 7, gateway 4) having a local wireless communication mechanism (see Kim, para. [0108], Wi-Fi), a remote wireless communication mechanism (see Kim, para. [0109], server 8); and, 
at least one of a sensor unit (see Kim, fig. 1, sensor 2, fig. 7) having a sensor mechanism (see Kim, fig. 7, sensor 24), a local wireless communication mechanism (see Kim, fig. 7, communication 26), and a power supply (see Kim, fig. 7, power 254), 
wherein each of the communication unit and at least one sensor unit is provided in a discreet housing and is arranged proximal to each other unit to form a cluster such that each local wireless communication mechanism can communicate data to each other local wireless communication mechanism within the cluster (see Kim, fig. 1, para. [0097-8], home network) and the communication unit remote wireless communication mechanism is operable to communicate outwith the cluster (see Kim, fig. 1, server cloud 8).
Kim is silent to teaching that wherein the communication unit having a processor, and a power supply. 
In the same field of endeavor, Lindstrom teaches a system comprising the communication unit having a processor (see Lindstrom,fig. 1A, processing 112, para. [00029]), and a power supply (see Lindstrom, para. [0026-27], battery).
Therefore, it would have been obvious  to one of ordinary skill in the art to combine the teaching of Kim with the teaching of Lindstrom in order to improve equipment maintenance with wireless communication (see Lindstrom, para. [0004,12]).

Regarding claim 2, the combination of Kim and Lindstrom teaches a communication system as claimed in claim 1 wherein each discreet housing is a waterproof housing (see Kim, para. [0122-123], fig. 9, waterproof member 2D).

Regarding claim 4, the combination of Kim and Lindstrom teaches a communication system as claimed in claim 1 further comprising at least two sensor units (see Kim, fig. 12, 2-1, 2-2).

Regarding claim 5, the combination of Kim and Lindstrom teaches a communication system as claimed in claim 1 wherein each sensor unit includes functionality of at least one of a temperature sensor, accelerometer, pressure sensor, flow meter, vibration monitor, acoustic sensor, optical sensor, corrosion monitoring sensor, strain sensor, integrity sensors, oxygen level sensor (see Kim, fig. 7, proximity 244, temp 245, acc. 257).

Regarding claim 6, the combination of Kim and Lindstrom teaches a communication system as claimed in claim 1 wherein the communication system includes more than one sensor unit having a given type of functionality (see Kim, fig. 12, 2-1, 2-2, para. [0218]).

Regarding claim 7, the combination of Kim and Lindstrom teaches a communication system as claimed in claim 1 wherein the communication system comprises more than one communication unit (see Lindstrom, fig. 4, 12, 13, para. [0057-8]).

Regarding claim 9, the combination of Kim and Lindstrom teaches a communication system as claim in claim 1 wherein each sensor unit comprises a local processor mechanism (see Kim, fig. 7, controller 23).

Regarding claim 10, the combination of Kim and Lindstrom teaches a communication system as claimed in claim 1 further comprising a frame operable to receive each of the communication units and sensor units (see Kim, fig. 17, para. [0238-9]).

Regarding claim 11, the combination of Kim and Lindstrom teaches  a communication system as claimed in claim 10 wherein the frame comprises a material operable to allow electromagnetic data carrying signals to propagate between local communication mechanisms (see Kim, para. [0413], synthetic resin).

Regarding claim 12, the combination of Kim and Lindstrom teaches a communication system as claimed claim 1 wherein each communication unit and sensor unit housing may be provided with a plurality of securing mechanisms with each securing mechanism operable to co-operate with a securing mechanism on another unit such that the units can be secured together to form a cluster (see Kim, fig. 17, fig. 5, recess 280 on container 2B).

Regarding claim 15, the combination of Kim and Lindstrom teaches a communication network comprising a communication system of claim 1 and a mobile communication unit, the mobile communication unit operable to communicate with the communication system (see Kim, fig. 1, mobile 6) and identify the status of each communication unit and sensor unit within the communication system (see Kim, para. [0231]).

Regarding claim 18, the combination of Kim and Lindstrom teaches a communication network as claimed in of claim 15 wherein the communication network further comprises a command and control centre (see Kim, fig. 1, terminal 6).

Regarding claim 19, the combination of Kim and Lindstrom teaches a communication network as claimed in claim 15 wherein the communication network further comprises a user interface which enables a user to review communication system status and input control data in response to specific status outputs (see Kim, fig. 1, terminal 6, para. [0235]).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Lindstrom as applied to claim 1 above, and further in view of Yang et al. (US. Pub. NO. 2017/0180480 A1; hereinafter “Yang”).

Regarding claim 3, the combination of Kim and Lindstrom teaches a communication system as claimed in claim 1. 
The combination of Kim and Lindstrom is silent to teaching that wherein the communication system is an underwater communication system.
In the same field of endeavor, Yang teaches a system wherein the communication system is an underwater communication system (See Yang, para. [0014], underwater drone).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kim and Lindstrom with the teaching of Yang in order to implement IoT systems in various environments (Yang, para. [0002]). 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Lindstrom as applied to claim 1 above, and further in view of Skaaksrud (US. Pub. No. 2016/0012390 A1).

Regarding claim 8, the combination of Kim and Lindstrom teaches a communication system as claimed in claim 1. 
The combination of Kim and Lindstrom is silent to teaching that wherein each communication unit and/or each sensor unit includes a power transfer system to transfer power inductively between units.
In the same field of endeavor, Skaaksrud teaches a system wherein each communication unit and/or each sensor unit includes a power transfer system to transfer power inductively between units (See Skaaksrud, para. [0196]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kim and Lindstrom with the teaching of Skaaksrud in order to improve sensor node network efficiency and reduce cost and power requirements (see Skaaksrud, para. [0009]). 

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Lindstrom as applied to claim 15 above, and further in view of Ambs et al. (US. 6,474,254 B1; hereinafter “Ambs”).

Regarding claim 16, the combination of Kim and Lindstrom teaches a communication network as claimed in claim 15 wherein the mobile communication unit is provided with at least one sensor unit wherein the mobile communication unit is operable to remove a sensor unit from the communication system and replace it with the at least one sensor unit with which the mobile communication unit is provided. 
In the same field of endeavor, Ambs teaches a system wherein the mobile communication unit is provided with at least one sensor unit wherein the mobile communication unit is operable to remove a sensor unit from the communication system and replace it with the at least one sensor unit with which the mobile communication unit is provided (see Ambs, fig. 2, col. 5, lines 12-25, robot arms 132).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kim and Lindstrom with the teaching of Ambs in order to maintain the sensor network efficiency and performance (see Ambs, col. 3, lines 1-20). 

Regarding claim 17, the combination of Kim and Lindstrom teaches a communication network as claimed in claim 15. 
The combination of Kim and Lindstrom is silent to teaching that wherein the mobile communication unit is provided with at least one communication unit and is operable to remove a communication unit from the communication system and replace it with the at least one communication unit with which the mobile communication unit is provided.
In the same field of endeavor, Ambs teaches a system wherein the mobile communication unit is provided with at least one communication unit and is operable to remove a communication unit from the communication system and replace it with the at least one communication unit with which the mobile communication unit is provided (see Ambs, fig. 2, col. 5, lines 12-25, robot arms 132).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kim and Lindstrom with the teaching of Ambs in order to maintain the sensor network efficiency and performance (see Ambs, col. 3, lines 1-20). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pietrasik (2016/0305797), Baret (2014/0308896), Nagai (6,828,782) teach sensor network systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/              Primary Examiner, Art Unit 2648